EXHIBIT 10.1
HEALTH CARE REIT, INC.
SUMMARY OF DIRECTOR COMPENSATION
          For each calendar year, each non-employee member of the Board of
Directors of Health Care REIT, Inc. (the “Company”) will receive an annual
retainer of $75,000, payable in equal quarterly installments. Additionally,
effective 2010, the chairs of the Audit Committee, the Compensation Committee
and the Nominating/Corporate Governance Committee each will receive an
additional retainer of $15,000. If the Board of Directors holds more than four
meetings in a year, each non-employee member of the Board will receive $1,500
for each meeting attended in excess of four meetings. With respect to the Audit,
Compensation, Executive and Nominating/Corporate Governance Committees, if any
of these committees holds more than four meetings in a year, each non-employee
member of these committees will receive $1,000 for each meeting attended in
excess of four meetings.
          Effective May 6, 2010, each of the non-employee directors will
receive, in each calendar year, a grant of deferred stock units with a value of
$95,000, pursuant to the Company’s Amended and Restated 2005 Long-Term Incentive
Plan. The deferred stock units will be convertible into shares of common stock
of the Company in three equal installments on the first three anniversaries of
the date of the grant. Recipients of the deferred stock units also will be
entitled to dividend equivalent rights.

 